Gill, J.
(dissenting). This was an action of unlawful de-tainer, brought under section 3351 of Mansfield’s Digest (section 2285, Ind. Ter. St. 1899), bond executed by plaintiff, and a writ of possession issued and served on defendant, who gave bond .and retained possession. Upon trial of the case, the court gave .the following instructions under exceptions of defendant (appellant here): “Now, this suit is not a suit brought for the purpose of collecting rent. It is a suit brought for the recovery ,of the possession of the premises; but, if you find that the premises have been wrongfully held by the defendant, you can give damages. This is not primarily a suit for the collection of rent. It is a suit for the possession of the premises. You are further instructed that, if you find for the plaintiff, the measure of damages will be the fair rental value of the premises from the time that the defendant unlawfully withheld the possession of the premises, and such other damages as you may believe from the evidence the plaintiff sustained by reason of being kept out of possession of the premises. This, however, does not mean that he could recover damages in this lawsuit for any property which might have been destroyed, such as trees cut, fences torn down, wire removed, buildings destroyed. That would not be re*179coverable in this kind of lawsuit.” The opinion of the court holds that this instruction comes within the .provisions of Mansf. Dig. § 3362 (Ind. Ter. St. 1899, § 2296), as to the measure of damages. I do not think so. “Section 3362, .M. D.: In all cases of * * * unlawful detainer when the defendant gives bond to retain possession * * * it shall be lawful for the plaintiff to introduce before the jury trying the main issue in the action, evidence showing the damage he may have sustained in being kept out of possession of said lands and premises.” This is the only damage which may be recovered — the damage which plaintiff suffered in being kept out of possession. Yet the court, in its instruction, tells the jury that “the measure of damage will be the fair rental value of the premises, and such other damages as you may believe from the evidence plaintiff sustained by reason of being kept out of the premises.” Here the jury are given two elements of damage ■ — the first, the fair rental value; the second, the damage in withholding — while the statute permits but the last. As a matter of fact, the rental value of the premises for the time withheld is only the measure of the damage, but the error of the court, as I see it, was combining the damage allowed by the statute with the rental value of the premises. In other words, the court tells the jury, in its instruction, that they are not to measure the damages for withholding the possession as the fair rental value of the premises, but may consider the fair rental value of the premises, and, in addition thereto, the damages for withholding the premises. Such is not the law. The only damage to be recovered under the statute is the damage plaintiff may have sustained in being kept out of possession of the lands and premises for the time he was kept out of the premises by reason of defendant having given the bond to retain them Plaintiff cannot recover rents in this action preceding the time of his giving bond to retain *them, but may recover damages for withholding the premises under the bond, and the court fails to make the distinction. In my opinion, the court erred in giving *180the instruction complained of, and I cannot subscribe to the foregoing opinion of the court.